


EXHIBIT 10(d)14


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


GULF POWER COMPANY


The following are the annual base salaries, effective March 1, 2015, unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
Gulf Power Company and certain other executive officers of Gulf Power Company
who served during 2014.




S. W. Connally, Jr.
President and Chief Executive Officer
$426,119
 
Richard S. Teel
Vice President and Chief Financial Officer
$261,168
 
P. Bernard Jacob*
Vice President
$267,107
 
Michael L. Burroughs
Vice President
$208,345
 
Bentina C. Terry
Vice President
$280,264
 



* Retired May 3, 2014. Salary shown was Mr. Jacob’s salary effective March 1,
2014.






